USDC IN/ND case 1:21-cv-00257 document 1-2 filed 07/02/21 page 1 of 12



                         EXHIBIT A
                                                                                                  Filed:
                                                                                                  Filed: 6/2/2021
                                                                                                         6/2/2021 1:11
                                                                                                                  1:11 PM
                                                                                                                     Clerk
                                                                                                                     Clerk
   USDC IN/ND case 1:21-cv-00257 document 1-2 filed 07/02/21 page 2 of                          12 Allen
                                                                                                   Allen County,
                                                                                                          County, Indiana
                                                                                                                   Indiana
                                                                                                                       RJ
                                                                                                                        RJ



STATE OF INDIANA            )                                  IN THE ALLEN SUPERIOR COURT
                             vv
                                    SS:
                                    SS:                                  02D03-2106-CT-000304
                                                                             Allen
                                                                             Allen Superior
                                                                                   Superior Court 3
                                                                                                  3
COUNTY OF ALLEN              )                                 CAUSE NO.

LAREKA MOORE,

             Plaintiff,
             Plaintiff,


     v.
     V.
                                            vvvvvvvvvv




SHARECARE HEALTH DATA
SERVICES, LLC,




  1.
  1.
             Defendant.
             Defendant.




     Plaintiff
     Plaintiff alleges
               alleges against


     The Plaintiff
         Plaintiff is
                   is Lareka
                      Lareka Moore,
                             Moore, a
                                       w  COMPLAINT

                       against Defendant as
                                         as follows:
                                            follows:


                                    a qualified
                                      qualiﬁed female
                                                female Black/African-American employee of
                                                                                       0f


     Defendant at
               at all
                  all time
                      time material
                           material to
                                    t0 this
                                       this Complaint.                    Plaintiff
                                                                          Plaintiff alleges
                                                                                    alleges that
                                                                                            that she
                                                                                                 she was


     discriminated
     discriminated against
                   against and retaliated
                               retaliated against
                                          against on the
                                                     the basis
                                                         basis of her race
                                                               of her race (African-American)
                                                                           (African-American) in
                                                                                              in


     violation of
     Violation    her rights
               0f her        pursuant to
                      rights pursuant to Title
                                         Title VII
                                               VII of
                                                   0f the
                                                      the Civil
                                                          Civil Rights
                                                                Rights          Act of
                                                                                    of 1964,
                                                                                       1964, 42 U.S.C.
                                                                                                U.S.C. §
                                                                                                       §


     2000e
     20006 et
           et seq.
              seq. ("Title
                   (“Title VII")
                           VII”) and 42 U.S.C.
                                        U.S.C. §
                                               § 1981,
                                                 198 1 as
                                                       as well
                                                          well as
                                                               as on
                                                                 ,
                                                                  0n the basis of
                                                                     the basis    her sex
                                                                               ofher  sex (female)
                                                                                          (female)


     in
     in violation
        Violation of Title
                     Title VII.
                           VII.


  2.
  2. Defendant is
               is Sharecare
                  Sharecare Health Data Services,
                                        Services, LLC, a
                                                       a company doing business
                                                                       business at
                                                                                at 7950 W.



     Jefferson
     Jefferson Boulevard,
               Boulevard, Fort
                          Fort Wayne, IN 46804. Defendant's
                                                Defendant’s registered
                                                            registered agent
                                                                       agent is
                                                                             is CT



     Corporation
     Corporation System,
                 System, 334 N. Senate
                                Senate Ave.,
                                       Ave., Indianapolis,
                                             Indianapolis, IN 46204.
                                                              46204.                    Defendant is
                                                                                                  is an



     "employer"
     “employer” for
                for the
                    the purposes
                        purposes of
                                 of Title
                                    Title VII and §
                                                  § 1981.
                                                    1981.


  3.
  3. Plaintiff
     Plaintiff filed
               ﬁled aa Charge of
                              of Discrimination
                                 Discrimination with
                                                With the
                                                     the EEOC/City of
                                                                   of Fort
                                                                      Fort Wayne Metropolitan
                                                                                 Metropolitan


     Human Relations
           Relations Commission on
                                0n May 14,
                                       14, 2020,
                                           2020, Charge n0.
                                                        no. 24D-2020-00202/EO-0143-


                                                         _1_
                                                         -1-
 USDC IN/ND case 1:21-cv-00257 document 1-2 filed 07/02/21 page 3 of 12


     A20,
     A20, a
          a copy
            copy of
                 of which
                    Which is
                          is attached hereto, incorporated
                             attached hereto, incorporated herein,
                                                           herein, and made a
                                                                            a part
                                                                              part hereof
                                                                                   hereof as
                                                                                          as


     "Ex.
     “EX. A."
          A.” The EEOC issued
                       issued its
                              its Dismissal
                                  Dismissal and Notice
                                                Notice of Rights
                                                          Rights on
                                                                 0n March 11,
                                                                          11, 2021,
                                                                              2021, a
                                                                                    a copy
                                                                                      copy

     of
     0f which
        Which is
              is attached
                 attached hereto
                          hereto and
                                 and incorporated
                                     incorporated herein
                                                  herein as
                                                         as "Ex.
                                                            “EX. B."
                                                                 B.”          All jurisdictional
                                                                              A11 jurisdictional


     prerequisites have been met and all
     prerequisites have              all administrative
                                         administrative remedies
                                                        remedies have been exhausted
                                                                           exhausted for
                                                                                     for the
                                                                                         the


     filing
     ﬁling of
            of this
               this lawsuit.
                    lawsuit.


4. Plaintiff
 . Plaintiff worked for
                    for Defendant through aa temporary
                        Defendant through    temporary agency
                                                       agency from January
                                                                   January 27,
                                                                           27, 2020, until
                                                                               2020, until


     her
     her wrongful
         wrongful termination
                  termination on or
                                 0r about
                                    about April
                                          April 17,
                                                17, 2020,
                                                    2020, and
                                                          and at
                                                              at the
                                                                 the time
                                                                     time of
                                                                          of separation
                                                                             separation her job
                                                                                        her job


     title
     title was "ROI
               “ROI Specialist."
                    Specialist.” Defendant controlled
                                           controlled the
                                                      the terms, benefits, and conditions
                                                          terms, beneﬁts,      conditions of


     Plaintiff's
     Plaintiff” s employment,
                  employment, and
                              and was Plaintiff's joint employer.
                                      Plaintiff s joint employer.


5. On Plaintiff's
 .    Plaintiff s first
                  ﬁrst day
                        day on
                            0n the job, Plaintiff's
                               the job, Plaintiff’s supervisor
                                                    supervisor Chante
                                                               Chante Deroo greeted
                                                                            greeted Plaintiff
                                                                                    Plaintiff in
                                                                                              in


     front
     front of other
              other employees
                    employees by
                              by stating
                                 stating "Oh,
                                         “Oh, you
                                              you must be the
                                                          the mixed girl
                                                                    girl they
                                                                         they were talking
                                                                                   talking


     about,"
     about,” referring
             referring to
                       t0 Plaintiff's
                          Plaintiff’s race.
                                      race. Deroo then
                                                  then commented on Plaintiff's
                                                                    Plaintiff’s "features"
                                                                                “features” ((


     hair,
     hair, eyes,
           eyes, skin
                 skin tone),
                      tone), and stated,
                                 stated, "you
                                         “you must be mixed because
                                                            because you
                                                                    you look
                                                                        look like
                                                                             like my children."
                                                                                     children.”


     Plaintiff
     Plaintiff was shocked,
                   shocked, humiliated,
                            humiliated, and embarrassed.
                                            embarrassed.


6.    At lunch
         lunch time
               time on Plaintiff's
                       Plaintiff’s first
                                   ﬁrst day
                                         day on
                                             0n the job, another
                                                the job, another employee,
                                                                 employee, Amber Hall,
                                                                                 Hall,


     approached
     approached Plaintiff
                Plaintiff and stated
                              stated that
                                     that Deroo's
                                          Deroo’s comments had
                                                           had made Hall uncomfortable, but
                                                                    Hall uncomfortable, but


     that
     that Deroo often
                often made inappropriate
                           inappropriate racial
                                         racial comments and used racial
                                                                  racial slurs.
                                                                         slurs.



7. Shortly
   Shortly thereafter
           thereafter Plaintiff
                      Plaintiff approached
                                approached Deroo,
                                           Deroo, and
                                                  and told her that
                                                      told her      the racial
                                                               that the racial comments made


     her uncomfortable and that
     her uncomfortable     that she
                                she did
                                    did not
                                        not appreciate
                                            appreciate her
                                                       her supervisor
                                                           supervisor discussing
                                                                      discussing her race.
                                                                                 her race.


     Deroo told
           told Plaintiff
                Plaintiff she
                          she needed to have "tougher
                                     t0 have “tougher skin,"
                                                      skin,” and asked
                                                                 asked that
                                                                       that Plaintiff not to
                                                                            Plaintiff not t0 tell
                                                                                             tell



     Deroo's
     Demo’s boss
             boss about
                  about the racial comments.
                        the racial


8. Plaintiff
 .           reported Deroo's
   Plaintiff reported Deroo’s behaviors
                              behaviors to
                                        to Victoria
                                           Victoria at
                                                    at the
                                                       the temporary
                                                           temporary agency within weeks of
                                                                     agency Within       0f

                                             _2_
                                             -2-
 USDC IN/ND case 1:21-cv-00257 document 1-2 filed 07/02/21 page 4 of 12


   the
   the start
       start of
             of her
                her employment,
                    employment, and the
                                    the agency's
                                        agency’s only
                                                 only response
                                                      response was that
                                                                   that they
                                                                        they would keep
                                                                                   keep an

   eye
   eye out
       out for a new position
           for a     position for her.
                              for her.


9. Within approximately
          approximately two weeks after
                                  after Plaintiff
                                        Plaintiff asked
                                                  asked Deroo to
                                                              t0 stop
                                                                 stop making comments


   about
   about her race, Deroo then
         her race,                  to make inappropriate
                         then began to      inappropriate and explicit
                                                              explicit sexual
                                                                       sexual comments to
                                                                                       t0


   Plaintiff,
   Plaintiff, such
              such as remarks about
                   as remarks about Black mens' penises and Black womens'
                                          mens’ penises           womens’ "fat
                                                                          “fat assess."
                                                                               assess.”


   Deroo made comments such
                       such as this on
                            as this 0n several
                                       several occasions,
                                               occasions, and directed the comments to
                                                              directed the          t0


   Plaintiff,
   Plaintiff, but
              but made the
                       the comments in
                                    in front
                                       front of
                                             0f Plaintiff's
                                                Plaintiff s coworkers.
                                                            coworkers.


10.
10. Such comments made Plaintiff
                       Plaintiff extremely
                                 extremely uncomfortable and embarrassed,
                                                             embarrassed, and in
                                                                              in


   approximately
   approximately early
                 early February
                       February she
                                she again
                                    again approached Deroo and asked
                                                               asked her
                                                                     her to
                                                                         t0 stop
                                                                            stop making


   sexual
   sexual remarks because
                  because they
                          they were unprofessional
                                    unprofessional and made her uncomfortable.
                                                            her uncomfortable.


11.
11. After
    After Plaintiff
          Plaintiff asked
                    asked Deroo for
                                for the
                                    the second
                                        second time
                                               time to
                                                    t0 refrain
                                                       refrain from making racial
                                                                           racial or
                                                                                  or sexual
                                                                                     sexual


   remarks to and about
   remarks t0     about her,
                        her, Deroo began to retaliate against
                                         to retaliate against Plaintiff
                                                              Plaintiff in
                                                                        in the
                                                                           the following
                                                                               following ways,
                                                                                         ways,

   including
   including but
             but not
                 not limited
                     limited to:
                             t0:



           a.
           a. Deroo on          than one occasion
                     0n more than           occasion directed
                                                      directed Plaintiff
                                                                Plaintiff to perform tasks
                                                                          t0 perform  tasks for
                                                                                            for
              which she
                     she was notnot trained
                                    trained then
                                              then criticized
                                                   criticized Plaintiff's
                                                              Plaintiff” s performance.
                                                                           performance.
           b.
           b. Deroo treated
                      treated Plaintiff
                               Plaintiff with disrespect
                                                disrespect and often
                                                                 often talked
                                                                        talked down toto her
                                                                                         her in
                                                                                             in
              front
              front of others.
                        others.
           c.
           c. Deroo lied
                      lied about
                           about Plaintiff's    performance to
                                   Plaintiff’s performance     t0 the
                                                                  the temporary
                                                                      temporary agency,
                                                                                  agency, and
              lied
              lied about
                   about Plaintiff's
                          Plaintiff’ s break
                                       break times
                                              times being
                                                     being too
                                                            too long
                                                                long (the
                                                                      (the agency
                                                                           agency looked
                                                                                   looked into
                                                                                           into
              the
              the claim
                  claim and found it  it to be untrue).
                                         t0 be untrue).
           d.
           d. Deroo failed    t0 adequately
                      failed to   adequately train
                                                train Plaintiff
                                                      Plaintiff then
                                                                 then reported
                                                                       reported Plaintiff's
                                                                                 Plaintiff’s as
                                                                                             as
              having "performance issues."
              having   “performance     issues.”


12.
12. Shortly
    Shortly after
            after complaining
                  complaining to
                              t0 Deroo about
                                       about her behaviors, Plaintiff
                                             her behaviors, Plaintiff was laid
                                                                          laid off
                                                                               off temporarily
                                                                                   temporarily


   in
   in mid-February
      mid-February due to
                       t0 alleged
                          alleged Covid concerns.
                                        concerns.


13.
13. In
    In late
       late March 2020 Plaintiff
                       Plaintiff was contacted
                                     contacted by
                                               by the
                                                  the temporary
                                                      temporary agency
                                                                agency and notiﬁed
                                                                           notified that
                                                                                    that


   Defendant had
             had part—time
                 part-time hours
                           hours available,
                                 available, and Plaintiff
                                                Plaintiff agreed
                                                          agreed to
                                                                 t0 return
                                                                    return to
                                                                           t0 work.
                                                                              work. She

                                              _3_
                                              —3—
 USDC IN/ND case 1:21-cv-00257 document 1-2 filed 07/02/21 page 5 of 12


   worked part-time until her
          part-time until her termination.
                              termination.


14.
14. Deroo's               behaviors continued
            inappropriate behaviors
    Deroo’s inappropriate           continued after
                                              after Plaintiff returned from lay
                                                    Plaintiff returned      lay off
                                                                                off.



15.
15. In
    In late
       late March 2020,
                  2020, Plaintiff
                        Plaintiff complained to Whitney Parker,
                                             t0 Whitney Parker, Director
                                                                Director of
                                                                         of Operations,
                                                                            Operations, about
                                                                                        about


   Deroo's
   Deroo’s discrimination
           discrimination and retaliation.
                              retaliation. Parker responded with
                                           Parker responded With anger
                                                                 anger and yelled
                                                                           yelled at
                                                                                  at Plaintiff
                                                                                     Plaintiff


   for complaining.
   for complaining.


16.
16. Not long
        long after
             after complaining
                   complaining to
                               t0 Parker,
                                  Parker, Parker's
                                          Parker’s boss
                                                   boss arrived
                                                        arrived on
                                                                0n location
                                                                   location and held
                                                                                held a
                                                                                     a staff
                                                                                       staff


   meeting
   meeting with
           With employees
                employees in
                          in absentia
                             absentia of
                                      0f management. Plaintiff
                                                     Plaintiff then
                                                               then notified
                                                                    notiﬁed Parker's
                                                                             Parker’s boss
                                                                                      boss


   of the
      the discrimination
          discrimination and retaliation
                             retaliation she
                                         she had suffered.
                                                 suffered.


17.
17. When Plaintiff
         Plaintiff arrived
                   arrived for
                           for work on
                                    0n April
                                       April 20,
                                             20, 2020,
                                                 2020, Deroo told
                                                             told Plaintiff
                                                                  Plaintiff she
                                                                            she "was
                                                                                “was not
                                                                                     not


   needed"
   needed” and that
               that they
                    they had "no
                             “no place
                                 place to     her." Plaintiff
                                          put her.”
                                       t0 put                 protested and explained
                                                    Plaintiffprotested      explained that
                                                                                      that she
                                                                                           she


   had not
       not been told
                told not
                     not to
                         to report
                            report to
                                   t0 work by
                                           by the
                                              the temporary
                                                  temporary agency.
                                                            agency.          told Plaintiff
                                                                       Deroo told Plaintiff she
                                                                                            she


   would not
         not be working that
                        that day,
                             day, so
                                  so Plaintiff
                                     Plaintiff left.
                                               left.



18.
18. After
    After leaving
          leaving Defendant's
                  Defendant’s facility,
                              facility, Plaintiff received aa phone call
                                        Plaintiff received          call from the
                                                                              the temporary
                                                                                  temporary


   agency,
   agency, and was notiﬁed
                   notified that               terminating her
                            that Defendant was terminating     position for
                                                           her position for "performance
                                                                            “performance


   issues,"
   issues,” and because
                because Deroo had reported
                                  reported that
                                           that Plaintiff had acted
                                                Plaintiff had acted "aggressively"
                                                                    “aggressively” when
                                                                                   When told
                                                                                        told


   to
   t0 go home,
         home, which was untrue.
                         untrue. Later,
                                 Later, Defendant shifted
                                                  shifted its reason and reported
                                                          its reason     reported that
                                                                                  that


   Plaintiff
   Plaintiff had voluntarily
                 voluntarily quit her position,
                             quit her position, which also
                                                      also was blatantly
                                                               blatantly untrue.
                                                                         untrue.


19.
19. Plaintiff
    Plaintiff alleges
              alleges that
                      that the
                           the proffered
                               proffered reasons
                                         reasons for
                                                 for her
                                                     her termination
                                                         termination were false
                                                                          false and pretextual,
                                                                                    pretextual,


   and in          she was discriminated
          reality, she
       in reality,         discriminated against
                                         against and retaliated
                                                     retaliated against
                                                                against for
                                                                        for complaining
                                                                            complaining of
                                                                                        0f


   discrimination,
   discrimination, in
                   in violation
                      Violation of
                                of her
                                   her federally protected rights
                                       federally protected rights pursuant
                                                                  pursuant to
                                                                           to Title
                                                                              Title VII and §
                                                                                            §


   1981.
   198 1 .




20.
20. Defendant's
    Defendant’s discriminatory
                discriminatory and retaliatory
                                   retaliatory conduct was the
                                                           the direct
                                                               direct and proximate
                                                                          proximate cause
                                                                                    cause of
                                                                                          0f

                                             _4_
                                             -4-
     USDC IN/ND case 1:21-cv-00257 document 1-2 filed 07/02/21 page 6 of 12


        Plaintiff
        Plaintiff suffering
                  suffering the
                            the loss
                                loss of
                                     of her job and job-related
                                        her job     job-related beneﬁts,
                                                                benefits, including
                                                                          including income,
                                                                                    income, and


        subjected
        subjected her
                  her to
                      to emotional distress,
                                   distress, humiliation,
                                             humiliation, embarrassment, inconvenience, and other
                                                          embarrassment, inconvenience,     other


        damages and injuries.
                    injuries. Plaintiff
                              Plaintiff seeks
                                        seeks compensatory
                                              compensatory damages and reasonable
                                                                       reasonable attorney
                                                                                  attorney fees
                                                                                           fees


        and costs.
            costs.


    21.
    21. Furthermore,
        Furthermore, Defendant's
                     Defendant’s discriminatory
                                 discriminatory and retaliatory
                                                    retaliatory conduct was intentional,
                                                                            intentional,


        knowing,
        knowing, willful,
                 WillﬁJl, wanton,
                          wanton, and in reckless disregard
                                      in reckless disregard of
                                                            0f Plaintiff's
                                                               Plaintiff” s federally protected rights,
                                                                            federally protected rights,


        warranting
        warranting an
                   an imposition
                      imposition of
                                 of punitive
                                    punitive damages.


        WHEREFORE, Plaintiff prays for
                   Plaintiff prays     judgment against
                                   for judgment against the
                                                        the Defendant for
                                                                      for compensatory


damages,
damages, punitive
         punitive damages, reasonable attorney
                  damages, reasonable attorney fees
                                               fees and costs,
                                                        costs, and all
                                                                   all other just and proper
                                                                       other just     proper relief.
                                                                                             relief.



                                         JURY DEMAND

        Pursuant
        Pursuant to
                 t0 Rule 38 of the
                               the Indiana
                                   Indiana Rules of Trial Procedure, Plaintiff
                                                    Trial Procedure, Plaintiff demands a
                                                                                       a trial by
                                                                                         trial by



jury in
jury    this action.
     in this action.


                                                       Respectfully
                                                       Respectfully submitted,
                                                                    submitted,


                                                       LAW OFFICE OF JENNIFER L.
                                                                              L. HITCHCOCK




                                                       /s/ Jennifer
                                                       /s/          L. Hitchcock
                                                           Jennifer L.
                                                       Jennifer
                                                       Jennifer L.
                                                                 L. Hitchcock,
                                                                    Hitchcock, #34635-02
                                                       116
                                                       116 E.
                                                            E. Berry
                                                               Berry Street,
                                                                       Street, Suite
                                                                               Suite 625
                                                       Fort
                                                       Fort Wayne,
                                                             Wayne, IN 46802
                                                       Telephone:
                                                       Telephone:        (260)
                                                                         (260) 240-4644
                                                       Facsimile:
                                                       Facsimile:        (260)
                                                                         (260) 498-2655
                                                       E-mail:
                                                       E—mail:           Jennifer@jhitchcocklaw.com
                                                       Attorney
                                                       Attorney for
                                                                  for Plaintiff
                                                                      Plaintiff




                                                 -5-
                                              02D03-2106-CT-000304
                                              02D03-21 06-CT-000304                                    Filed:
                                                                                                       Filed: 6/2/2021
                                                                                                              6/2/2021 1:11
                                                                                                                       1:11 PM                                                -




                                                  Allen
                                                  Allen Superior Court 3
                                                                       3                                                  Clerk
                                                                                                                          Clerk
                                                                                                                                                                    '




    EEOC Form
         Fm“ 5    11/09
              5 f(“’09)
                      USDC IN/ND case 1:21-cv-00257 document 1-2 filed 07/02/21 page 7 of 12 Alien             County, Inman
                                                                                                        Allen uounly.   Indiana

                        CHARGE OF
                                OF DISCRIMINATION
                                    DISCRIMINATION                       Charge
                                                                         Charge Presented
                                                                                Presented To:
                                                                                          To: Agency(ies)
                                                                                              Agency(ies) Charge
                                                                                                           Charge No(s):
                                                                                                                    No(s): tl
                                                                                                                              J

                                            This
                                            This form
                                                 form is
                                                      is affected
                                                         affected by
                                                                  by the
                                                                     the Privacy
                                                                         Privacy Act
                                                                                 Act of
                                                                                     of 1974.
                                                                                        1974. See enclosed
                                                                                                  enclosed Privacy   Act
                                                                                                             Privacy Act                                  X   FEPA                             EO-0143-A20
                                                                                                                                                                                               E0-0143.A20
                                                   Statement
                                                   Statement and
                                                               and other
                                                                   other information
                                                                         information before
                                                                                     before completing
                                                                                            completing this
                                                                                                       this form.
                                                                                                            form.                                     i




                                                                                                                                                              EEOC                         24D-2020-00202
                                                                                                                                                                                           240-2020-00202
                                                                               City
                                                                               City of Fort Wayne Metro Human Relations Commission                                                                                 and
                                                                                                                                                                                                                   and EEOC
                                                                                                                State
                                                                                                                State or
                                                                                                                      or local
                                                                                                                         local Agency,
                                                                                                                               Agency, if
                                                                                                                                       if any
                                                                                                                                          any
    Name (indicate
         (indicate Mr.,
                   Mn, Ms,
                        Ms., Mrs.)
                             Mrs.)                                                                                                                            Home Phone (Inch
                                                                                                                                                                         (Incl. Area Code)
                                                                                                                                                                                     Code)             Date
                                                                                                                                                                                                       Date of
                                                                                                                                                                                                            of Birth
                                                                                                                                                                                                               Birth

     Lareka Moore                                                                                                                                                   (260)
                                                                                                                                                                    (260) 341-6536
                                                                                                                                                                          341 -6536                   Redacted
    Street Address
    StreetAddress                                                                                                        City,
                                                                                                                         City, State
                                                                                                                               State and
                                                                                                                                     and ZIP
                                                                                                                                         ZIP Code

    2017 Hillside
         Hillside Avenue, Fort Wayne, IN
                                      IN 46805


    Named isis the
               the Employer,
                   Employer. Labor
                             Labor Organization,
                                   Organization. Employment Agency,
                                                                Agency, Apprenticeship
                                                                        Apprenticeship Committee,
                                                                                       Committee, or
                                                                                                  or State
                                                                                                     State or
                                                                                                           or Local
                                                                                                              Local Government Agency That
                                                                                                                                      That I Believe
                                                                                                                                             Believe                                                           I


    Discriminated
    Discriminated Against
                   Against Me or
                              or Others.
                                 Others. (If
                                         (If more than
                                                  than two,
                                                       two, list
                                                            fist under PARTICULARS below.)
                                                                                      below.)
    Name                                                                                                                                                      No.
                                                                                                                                                              No. Employees,
                                                                                                                                                                  Employees. Members
                                                                                                                                                                             Members      Phone No.
                                                                                                                                                                                                NO. (Include
                                                                                                                                                                                                    (Include Area
                                                                                                                                                                                                             Area Code)
                                                                                                                                                                                                                  Code}

    SHARE CARE INC.                                                                                                                                                 Unknown                  (260)
                                                                                                                                                                                             (260) 435-7271
                                                                                                                                                                                                   435—7271
    Street
    Street Address
           Address                                                                                                       City,
                                                                                                                         City, State
                                                                                                                               State and
                                                                                                                                     and ZIP Code

    7950 W. Jefferson Blvd.,
                      Blvd., Fort Wayne, IN 46804


    Name                                                                                 I
                                                                                                                                                              No.
                                                                                                                                                              No. Employees,
                                                                                                                                                                  Employees. Members
                                                                                                                                                                             Members      Phone No.
                                                                                                                                                                                                No. (Include
                                                                                                                                                                                                    (Include Area Code)
                                                                                                                                                                                                                  Code)

SHARE CARE INC.                                                                                                                                                                              (800)560-3800
Street
Street Address
       Address                                                                                                           City,
                                                                                                                         City. State
                                                                                                                               State and
                                                                                                                                     and ZIP
                                                                                                                                         ZIP Code

£344
 8344 Clairemnnt
      Clairemont Mesa
                 Mega Blvd                                                                                              San Diean.
                                                                                                                            Diem) CA aatil
                                                                                                                                     €513"! 1 1
                                                                                                                                                                                                           _



                        (Check appropriate
DISCRIMINATION BASED ON (Check appropriate box(es).)
                                           box(es).)                                                                                                                    DATE(S)
                                                                                                                                                                        DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                                                              Earliest
                                                                                                                                                                              Earliest                             Latest

                                                   D                                                 D
                                                                                                                                                                                                                   Latest


                                                                                                                              D
                                                                                                                                                                                                       ‘




         X                       RACE               t              COLOR                     SEX     ❑       RELIGION                   NATIONAL ORIGIN                   01-06-2020
                                                                                    X                                                                                                               04-20-2020
                                                                                                                                                                                                    04-20.2020
                             X
                                                  D  D
                                               RETALIATION
                                                            OTHER  (Specify)
                                                            OTHER(8pecia/)
                                                                                   AGE
                                                                                             D     DISABILITY
                                                                                                                        E3        GENETIC INFORMATION
                                                                                                                                  GENETICINFORMATION

                                                                                                                                                                              D         CONTINUING ACTION

THE PARTICULARS ARE (If additional paper
                    (If additional paper is
                                         is needed,
                                            needed, attach
                                                    attach extra
                                                           extra sheet(s)):
                                                                 sheet(s)):

     I am aa qualified
     I       qualiﬁed black
                       black individual
                             individual who worked in
                                                    in Medical
                                                       Medical Records
                                                               Records for
                                                                       for Share
                                                                           Share Care,
                                                                                 Care, as
                                                                                        as a
                                                                                           a temporary
                                                                                             temporary employee
                                                                                                       employee through
                                                                                                                 through
     Addison
     Addison Group.
               Group. My supervisor,
                           supervisor, Chante
                                        Chante Deroo,
                                               Deroo, made aa comment about
                                                                       about my hair,
                                                                                  hair, stating
                                                                                        stating "You
                                                                                                ”You must be
                                                                                                          be mixed because
                                                                                                                   because
     your
     your hair
          hair looks
               looks like
                      like my
                           my kids
                               kids hair."
                                    hair.” She
                                           She also
                                                also made comments about
                                                                      about black
                                                                             black men and women's
                                                                                             women’s body
                                                                                                      body parts.
                                                                                                            parts. IIconfronted
                                                                                                                     confronted
     her
     her for
         for her
             her comments because
                              because I{felt
                                         felt uncomfortable.
                                              uncomfortable. One day
                                                                   day I reported
                                                                         reported to
                                                                                   to work and
                                                                                            and was told
                                                                                                    told by
                                                                                                         by Deroo that
                                                                                                                    that "You
                                                                                                                         ”You      I




     aren't
     aren’t needed
            needed today
                     today because
                             because we areare short
                                               short on work.”
                                                        work." I was then
                                                                     then terminated
                                                                           terminated by
                                                                                       by the
                                                                                          the head supervisor
                                                                                                   supervisor after
                                                                                                               after Deroo
                                                                                                                    I Deroo
     reported
     reported that
               that I left
                      left work early.
                                 early.                 I




     For
     Far these
         these reasons,
                reasons, I believe
                            believe I have
                                      have been discriminated
                                                    discriminated against
                                                                   I        because of
                                                                   against because
                                                                               I           race, black,
                                                                                     of my race, black, sexually
                                                                                                         sexually harassed
                                                                                                                  harassed and
                                                                                                                           and
     retaliated
     retaliated against  in violation
                 against in violation of
                                       of Title
                                          Title VII
                                                VII of the Civil Rights
                                                    ofthe-Civil  Rights Act
                                                                        Act of
                                                                            0f 1964,
                                                                               1964, as
                                                                                     as amended, and
                                                                                                   and the
                                                                                                        the Fort
                                                                                                            Fort Wayne Ordinance G-
                                                                                                                                 G~
     21-78,
     21—78, as
             as amended.




I vv:, II:is
I wm-z:  .45 charge
             charge flied               the EEOC and
                                  both the
                            with both
                     ﬁled with
                       z:                         and the
                                                      the State
                                                          State or local Agency,
                                                                or local Agency, if if any.
                                                                                       any. I                                 I
                                                                                                                                       NOTARY —
                                                                                                                                              — When necessary
                                                                                                                                                     necessary for State and Local
                                                                                                                                                               forState            Agency Requirements
                                                                                                                                                                             LocaIAgency  Requirements
wil'             agencies if
              he agencies         change my
                             if I change   my address
                                              address or
                                                      or phone
                                                         phone number andand Itwill
                                                                               will
                   *




wil!         the                 r»,
                                                               I




cooperate    iuuy with
cooperate iutly   with tl rem in
                       them        the processing
                               in the             of my charge
                                       processing of    charge in
                                                               in accordance
                                                                  accordance with
                                                                                with their
                                                                                       their
procedures.
procedures.                                                                .
                                                                                                                                       Ilswear
                                                                                                                                         swear or
                                                                                                                                               or affirm
                                                                                                                                                  afﬁrm that
                                                                                                                                                         that I have read
                                                                                                                                                                |    read the
                                                                                                                                                                          the above charge
                                                                                                                                                                                    charge and that
                                                                                                                                                                                               that it is
                                                                                                                                                                                                       is true
                                                                                                                                                                                                          true to
                                                                                                                                                                                                               to   it

I declare
I declare under penalty
                penalty of
                        of perjury
                           perjury that the above is
                                   that the       is true
                                                     true and correct.
                                                              correct.                                                                 the
                                                                                                                                       the best
                                                                                                                                           best of
                                                                                                                                                of my knowledge, information
                                                                                                                                                                 information and belief.
                                                                                                                                                                                 belief.




                                                                       m
                                                                                                                                       SIGNAThfRE
                                                                                                                                       SIGNAT RE OF COMPLAINANT
                                                                                                                                                                                  m,"
                                                                                                                                                                 a
         22   J:
                       :3   \;         '54.,


                                       .r
                                            4, 2020
                                            Jte
                                            me
                                                                   X
                                                                   X
                                                                                     Charging
                                                                                             ta
                                                                                     Charging Party
                                                                                                     Wm, /


                                                                                              Pan‘y Signature
                                                                                                    Signature
                                                                                                                                       SUBSCRIBED
                                                                                                                                       (month,
                                                                                                                                       (month, day,
                                                                                                                                               day, year)
                                                                                                                                                    year)
                                                                                                                                                            MEFORE
                                                                                                                                       SU SCRJBED AND SWORN TO 'BEFORE ME THIS DATE
                                           02D03-2106-CT-000304
                                           02D03-21 06-CT-000304                         Filed:
                                                                                         Filed: 6/2/2021
                                                                                                6/2/2021 1:11
                                                                                                         1:1 PM                                           1

                                               Allen
                                               Allen Superior Court 3
                                                                    3                                       Clerk
                                                                                                            Clerk
 EEOC Form 161     USDC IN/ND case
           161 (11/2020)
                                   1:21-cv-00257 document 1-2 filed 07/02/21 page 8 of 12 Allen
                                U.S.
                                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION              Allen County,
                                                                                                 County, Indiana
                                                                                                          Indiana
               (11/2020)                                              COMMISSION                              RJ
                                                                                                               RJ

                                                 DISMISSAL
                                                 DISMISSAL AND
                                                           AND NOTICE
                                                               NOTICE OF
                                                                      0F RIGHTS
                                                                         RIGHTS
 To:
 T03    Lareka Moore                                                                  From:
                                                                                      From:    Indianapolis District
                                                                                                             District Office
                                                                                                                      Office
        2017 Hillside
             Hillside Avenue                                                                   101
                                                                                               101 West Ohio Street
                                                                                                                Street
        Fort Wayne, IN
                     IN 46805                                                                  Suite
                                                                                               Suite 1900
                                                                                                     1900
                                                                                               Indianapolis,
                                                                                               Indianapolis, IN
                                                                                                              lN 46204




       E                    On behalf
                               behalf ofperson(s) aggrieved
                                      ofperson(s)
                            CONFIDENTIAL (29
                                                  aggrieved whose identity
                                            (29 CFR §1601.7(a))
                                                     §1601. 7(a))
                                                                  identity is
                                                                           is



 EEOC Charge No.
             No.                               EEOC Representative
                                                    Representative                                                       Telephone No.
                                                                                                                                   No.

                                               Jeremy A. Sells,
                                                         Sells,
 24D-2020-00202
 24D-2020—00202                                State
                                               State & Local Coordinator                                                 (463)
                                                                                                                         (463) 999-1161
                                                                                                                               999-1161
 THE EEOC IS
          IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

                The facts
                    facts alleged
                          alleged in
                                  in the
                                     the charge
                                         charge fail
                                                fail to
                                                     to state
                                                        state a
                                                              a claim
                                                                claim under
                                                                      under any
                                                                            any of
                                                                                of the
                                                                                   the statutes
                                                                                       statutes enforced
                                                                                                enforced by
                                                                                                         by the
                                                                                                            the EEOC.


                Your allegations
                     allegations did
                                 did not
                                     not involve
                                         involve a
                                                 a disability
                                                   disability as
                                                              as defined
                                                                 deﬁned by
                                                                         by the
                                                                            the Americans With
                                                                                          V\ﬁth Disabilities
                                                                                                Disabilities Act.
                                                                                                             Act.



       DDDDD    The Respondent employs
                               employs less
                                       less than
                                            than the
                                                 the required
                                                     required number of
                                                                     of employees
                                                                        employees or
                                                                                  or is
                                                                                     is not
                                                                                        not otherwise
                                                                                            otherwise covered
                                                                                                      covered by
                                                                                                              by the
                                                                                                                 the statutes.
                                                                                                                     statutes.


                Your charge
                      charge was not  not timely
                                          timely filed with EEOC; in
                                                 ﬁled with        in other
                                                                     other words,
                                                                           words, you
                                                                                  you waited
                                                                                      waited too
                                                                                             too long
                                                                                                 long after
                                                                                                      after the
                                                                                                            the date(s)
                                                                                                                date(s) of
                                                                                                                        of the
                                                                                                                           the alleged
                                                                                                                               alleged
                discrimination
                discrimination to
                               to file
                                  ﬁle your
                                       your charge
                                            charge

                The EEOC issues
                            issues the
                                    the following
                                         following determination:
                                                    determination: The EEOC will   will not
                                                                                        not proceed
                                                                                            proceed further
                                                                                                      further with
                                                                                                              with its
                                                                                                                    its investigation,
                                                                                                                         investigation, and
                                                                                                                                         and makes no
                determination
                determination about  whether further
                               about whether    further investigation  would establish
                                                        investigation would              violations of
                                                                              establish violations     the statute.
                                                                                                    of the statute. This
                                                                                                                     This does
                                                                                                                            does not
                                                                                                                                  not mean the
                                                                                                                                             the claims
                                                                                                                                                 claims
                have no
                      no merit.
                         merit. This
                                 This determination
                                       determination does
                                                        does not
                                                              not certify
                                                                   certify that
                                                                           that the
                                                                                 the respondent
                                                                                      respondent is
                                                                                                  is in
                                                                                                     in compliance
                                                                                                        compliance withwith the
                                                                                                                             the statutes.
                                                                                                                                  statutes. The EEOC
                makes no finding
                          ﬁnding as
                                  as to
                                     to the
                                        the merits
                                             merits of
                                                    of any
                                                       any other
                                                            other issues
                                                                  issues that
                                                                          that might
                                                                                might be
                                                                                       be construed
                                                                                          construed as
                                                                                                     as having
                                                                                                        having been raised
                                                                                                                        raised by
                                                                                                                                by this
                                                                                                                                   this charge.
                                                                                                                                        charge.

        X       The EEOC has
                         has adopted
                             adopted the
                                     the findings
                                         ﬁndings of
                                                  of the
                                                     the state
                                                         state or
                                                               or local
                                                                  local fair
                                                                        fair employment practices
                                                                                        practices agency
                                                                                                  agency that investigated this
                                                                                                         that investigated this charge.
                                                                                                                                charge.

       DB       Other
                Other (briefly
                      (bn’eﬂy state)
                               state)



                                                        -- NOTICE OF SUIT RIGHTS --
                                                  (See
                                                  (See the
                                                       the additional
                                                           additional information
                                                                      information attached
                                                                                  attached to
                                                                                           to this
                                                                                              this form.)
                                                                                                   form.)


Title
Title VII,
      VII, the Americans with Disabilities
                                       Disabilities Act,
                                                     Act, the Genetic Information
                                                                         information Nondiscrimination Act,      Act, or the Age
Discrimination in   in Employment Act:    Act: This
                                               This will
                                                    will be the
                                                             the only
                                                                 only notice
                                                                      notice of
                                                                             of dismissal
                                                                                dismissal and
                                                                                           and ofof your
                                                                                                    your right
                                                                                                           right to
                                                                                                                 to sue
                                                                                                                    sue that
                                                                                                                        that we will
                                                                                                                                  will send
                                                                                                                                       send you.
                                                                                                                                             you.
You may file
           file a lawsuit
                  lawsuit against
                             against the
                                       the respondent(s)
                                           respondent(s) under
                                                           under federal
                                                                  federal law             this charge
                                                                           law based on this   charge in in federal
                                                                                                            federal or
                                                                                                                     or state
                                                                                                                        state court.
                                                                                                                               court. Your
lawsuit
lawsuit must be filedfiled WITHIN 90 DAYS of      of your receipt
                                                            receipt of this  notice; or
                                                                        this notice; or your
                                                                                        your right   to sue based on this
                                                                                               right to                  this charge   will be
                                                                                                                              charge will   be
lost.
lost. (The
      (The time
            time limit
                   limit for
                         for filing
                             ﬁling suit
                                    suit based on
                                                on a
                                                   a claim
                                                      claim under
                                                            under state
                                                                   state law
                                                                         law may be
                                                                                  be different.)
                                                                                     different.)


Equal Pay Act (EPA):
                (EPA): EPA suits
                            suits must be
                                        be filed
                                           ﬁled in
                                                 in federal
                                                    federal or
                                                            or state
                                                               state court
                                                                     court within
                                                                           within 2 years
                                                                                    years (3
                                                                                          (3 years
                                                                                             years for
                                                                                                   for willful
                                                                                                       willful violations)
                                                                                                               violations) of
                                                                                                                           of the
                                                                                                                              the
alleged
alleged EPA underpayment.
            underpayment. This
                            This means that
                                          that backpay due for for any violations
                                                                        violations that
                                                                                    that occurred more than 2 years years (3
                                                                                                                           (3 years)
                                                                                                                              years}
before you file
           ﬁle suit
                suit may not be collectible.
                                 collectible.


                                                                   On behalf
                                                                      behalf of
                                                                             of the
                                                                                the Commission




                                                                                                                      March 11,
                                                                                                                            11, 2021
                                                                                                                                2021
Enclosures(s)
E"°'°Sures(5>
                                                                   Michelle Eisele,
                                                                            Eisele,                                             (Date Issued)
                                                                                                                                (Date Issued)
                                                                   District
                                                                   District Director
cc:
CC:         HR Director
                Director
                                                                                    Jennifer Hitchcock
            SHARE CARE INC.INC-
            7950 W.
                 W- Jefferson Blvd.
                               Blvd-
                                                                                    LAw OFFICE OF
                                                                                    LAW            0F JENNIFER L. L. HITCHCOCK
                                                                                    116
                                                                                    11s E.
                                                                                         E. Berry
                                                                                            Berry Street,
                                                                                                  Street, Suite 1110
                                                                                                                1110
            Fort Wayne, IN
                         IN 46804
                            46304
                                                                                    Fort
                                                                                    Fort Wayne, ININ 46802
                                                                                                                                    Filed:
                                                                                                                                    Filed: 6/2/2021
                                                                                                                                           6/2/2021 1:11
                                                                                                                                                    1:11 PM
STATE OF INDIANA                               IN THE ALLEN SUPERIOR COURT                                  Clerk
                                                                                                            Clerk
           USDC IN/ND case 1:21-cv-00257 document 1-2
                                               Civil
                                               Civil    filed 07/02/21
                                                     Division  -- Courthousepage 9 of 12 Allen
                                                                                             N'e" County,
                                                                                                  COU'W: Indiana
                                                                                                          '"dialgj

COUNTY OF ALLEN                                715 South Calhoun Street,
                                                                     Street, Room 201 201                      RJ
                                               Fort
                                               Fort Wayne, IN 46802
                                               Telephone:
                                               Telephone: (260)
                                                            (260) 449-3491
                                                                   449-3491
                                                                   02D03-2106-CT-000304
                                                                   02D03-21 06-CT-000304
                                                                      Allen
                                                                      Allen Superior Court 3
                                                                                           3
LAREKA MOORE                                   Case Number:
                                                     Number:
          Plaintiff(s)
          Plaintiff(s)

VS                                                                                         SUMMONS
SHARECARE HEALTH DATA SERVICES LLC.
         Defendant(s)
         Defendant(s)



TO:
TO:
       Sharecare
       Sharecare Health
                 Health Data Services
                              Services LLC
       Highest
       Highest Ranking Official
                        Ofﬁcial
       7950 W. Jefferson
                Jefferson Blvd.
                          Blvd.
       Fort
       Fort Wayne, IN 46804



You have
     have been sued
               sued by
                    by the                   above. The claim
                           person(s) named above.
                       the person(s)                       claim made against
                                                                       against you
                                                                               you is
                                                                                   is attached
                                                                                      attached to
                                                                                               to this
                                                                                                  this summons; please
                                                                                                                please examine all
                                                                                                                               all pages
                                                                                                                                   pages
carefully.     “X”
carefully. The "X" marked below indicates
                                   indicates the time limit
                                             the time limit you
                                                            you have to FILE YOUR ANSWER.
                                                                have t0

  XX       Certified
           Certiﬁed Mail        You or
                                    or your
                                       your attorney
                                             attorney must file
                                                            ﬁle a
                                                                a written
                                                                  written answer
                                                                          answer to
                                                                                 to the
                                                                                    the claim
                                                                                        claim within
                                                                                              Within TWENTY-THREE (23)     (23) DAYS,
                             commencing the
                                        the day
                                            day after
                                                 after you receive this
                                                       you receive this summons, or  judgment may be
                                                                                  0r judgment       be entered
                                                                                                       entered against
                                                                                                               against you
                                                                                                                       you as
                                                                                                                            as claimed.
                                                                                                                               claimed.


          Personal Service
          Personal Service      You or
                                    or your
                                       your attorney
                                            attorney must file
                                                           ﬁle a
                                                               a written
                                                                 written answer
                                                                         answer to
                                                                                to the
                                                                                    the claim
                                                                                        claim within TWENTY—THREE (23)
                                                                                              within TWENTY-THREE        (23) DAYS,
                             commencing the
                                         the day
                                             day after
                                                 after you receive this
                                                       you receive this summons, oror judgment may be entered
                                                                                                       entered against
                                                                                                               against you
                                                                                                                       you as
                                                                                                                           as claimed.
                                                                                                                              claimed.


Your answer
      answer is
              is considered
                 considered filed the day
                            ﬁled the  day it
                                          it is received in
                                             is received    the office
                                                         in the ofﬁce of0f the
                                                                           the Clerk of
                                                                                      of the
                                                                                         the Allen
                                                                                             Allen Superior
                                                                                                   Superior Court,
                                                                                                              Court, Room 201,201, Allen
                                                                                                                                   Allen County




                                                                         W
Courthouse, Fort Wayne, Indiana,
                             Indiana, 46802.
                                       46802. The method you   you choose to to deliver
                                                                                deliver your
                                                                                        your answer to
                                                                                                     to the
                                                                                                        the Clerk's
                                                                                                            Clerk’s Office is up to
                                                                                                                    Ofﬁce is     t0 you; however, you
                                                                                                                                    you; however,   you
should be able
should be able to
                t0 prove
                   prove you
                         you filed
                              ﬁled the answer. If
                                   the answer.    If you
                                                     you wish
                                                         wish to
                                                               to file
                                                                  ﬁle aa claim
                                                                         claim against
                                                                                against another party associated
                                                                                        another party associated with
                                                                                                                 with this
                                                                                                                      this case,
                                                                                                                           case, you
                                                                                                                                 you must state
                                                                                                                                           state it
                                                                                                                                                 it in
                                                                                                                                                    in
your
your written
     written answer.
             answer.


If
If you
   you are required to
       are required to appear,
                       appear, the
                               the date,
                                   date, time
                                         time and location
                                                  location will
                                                           Will be
                                                                be shown on an
                                                                            an attached
                                                                               attached Notice
                                                                                        Notice of
                                                                                               of Hearing
                                                                                                  Hearing form.
                                                                                                          form. IF YOU FAIL TO APPEAR,
A JUDGMENT MAY BE ENTERED AGAINST YOU.


Dated:
Dated:
               6/4/2021
               6/4/2021
                                                                                    1
                                                                                                     [MW
                                                                                                   M ALevpdberlip
                                                                                 CHRISTOPHER M. NANCARROW
                                                                                                                               RJ
                                                                                                                               RJ

                                                                                 CLERK OF
                                                                                       0F THE ALLEN CIRCUIT AND SUPERIOR COURTS
Jennifer L. Hitchcock
Jennifer L.  Hitchcock (PLAINTIFF)
Attorney
Attorney // Party
            Party Preparing
                  Preparing Summons (Party
                                    (Party Represented)
                                           Represented)                               (Seal)
                                                                                      (Seal)
                                                                                                                  COLThirk
116
116 E.
    E. Berry
       Berry St.,
             St., Ste
                  Ste 625
Street
Street Address


Fort
Fort Wayne, IN 46802
City,
City, State,
      State, Zip
             Zip Code                                                                                          SEAL
(260) 240-4644
(260)                             34635-02
Telephone
Telephone Number                     Attorney
                                     Attorney Number

                                                          MANNER OF SERVICE
                                                                                                                 mnAtir,
                                               (To
                                                (T0 be
                                                    be completed by Party
                                                       completed by Party Preparing
                                                                          Preparing Summons)
SHERIFF shall
         shall serve
               serve this
                     this Summons as as follows:
                                        follows:                           OTHER manner of service:
                                                                                                service:
      personal service
      personal   service                                                       X     attorney
                                                                                     attorney to
                                                                                               to serve
                                                                                                  serve
       leaving
       leaving aa copy
                  copy at
                        at dwelling
                           dwelling or
                                    0r place
                                       place of
                                             0f employment                            private process
                                                                                      private process server,
                                                                                                       server,
                                                                                      other
                                                                                      other (describe
                                                                                            (describe in particular and note
                                                                                                      in particular     note Trial
                                                                                                                             Trial Rule)
                                                                                                                                   Rule)
CLERK shall
      shall serve
             serve this
                   this Summons asas follows:
                                      follows:
         regular mail
         regular  mail
       certified
       certiﬁed mail
                 mail
         publication
         publication


                                                                                                                                  08/2000
                                                                                                                                  08/2000   sum (CLK 298,fb)
                                                                                                                                                     298,tb)
           USDC
CERTIFIED MAIL                IN/ND case 1:21-cv-00257 document 1-2 filed 07/02/21 page 10 of 12
IIhereby
   hereby certify,
          certify, as
                   as indicated
                      indicated in
                                 in the
                                    the date
                                        date issued
                                             issued field,
                                                    ﬁeld, that
                                                           that a
                                                                a copy
                                                                  copy of             II hereby  certify that
                                                                                         hereby certify  that service
                                                                                                              service by
                                                                                                                       by registered/certified
                                                                                                                          registered/certiﬁed mail
                                                                                                                                               mail atat Fort
                                                                                                                                                         Fort
 this document was sent
 this                      to the
                      sent t0 the named person(s)
                                          person(s) at the address(es)
                                                    at the  address(es)                Wayne,
                                                                                       Wayne, Indiana,
                                                                                                Indiana, was attempted
                                                                                                               attempted as   required by
                                                                                                                           as required  by law  to the
                                                                                                                                           law t0  the person
                                                                                                                                                        person
 furnished, by registered/certified
 furnished, by  registered/certiﬁed mail atat Fort Wayne, Indiana,
                                              Fort Wayne,   Indiana,                  and address
                                                                                            address stated
                                                                                                     stated on the  return receipt
                                                                                                                the return receipt attached;
                                                                                                                                    attached; and that
                                                                                                                                                   that service
                                                                                                                                                         service
return
return receipt
        receipt requested.
                requested.                                                             ❑
                                                                                       D was ❑  U was not
                                                                                                       not made,
                                                                                                            made, according
                                                                                                                    according to
                                                                                                                               to the
                                                                                                                                  the information
                                                                                                                                      information contained
                                                                                                                                                    contained
                                                                                       therein.
                                                                                       therein.




Date
Date Issued:
     Issued:                                                                Date
                                                                            Date Issued:
                                                                                 Issued:




Clerk
Clerk of
      0f the
         the Allen Circuit
                   Circuit and Superior
                               Superior Courts
                                        Courts                                        Clerk
                                                                                      Clerk of
                                                                                            0f the
                                                                                               the Allen Circuit
                                                                                                         Circuit and Superior
                                                                                                                     Superior Courts
                                                                                                                              Courts

ADMISSION OF SERVICE

II received
   received aa copy
               copy of this Summons on
                    0f this            this date
                                    0n this date                                 and at this location:
                                                                                     at this location:




                        Signature
                        Signature of Party
                                  0f Party                                                                     Relationship
                                                                                                               Relationship (if not within
                                                                                                                            (if not within named person)
                                                                                                                                                 person)

RETURN OF SERVICE BY SHERIFF OR OTHER OFFICER
Enter the alphabetical
          alphabetical letter
                       letter in the space provided t0
                                                    to indicate the type
                                                                    type of
                                                                         0f service.


                                                           (—)
Enter the                     in the space provided    indicate the         service.


II served
   served a copy
            copy of
                 of this
                    this Summons as
                                 as specified:
                                    speciﬁed:

         READING // delivering
                    delivering a
                               a copy
                                 copy (A)
                                      (A) to
                                          to the
                                             the within
                                                 Within named party;
                                                              party;


         LEAVING A COPY for
                         for the
                              the within
                                  within named party
                                                 party
                     (B)
                     (B) with
                         With the
                                the spouse,  named:
                                    spouse, named:                                    (E)
                                                                                      (E) with
                                                                                          with a
                                                                                               a secretary,
                                                                                                  secretary, named:
                     (C)
                     (C) with
                         with a a relative, named:
                                  relative, named:                                    (F)
                                                                                      (F) with the attorney,
                                                                                          With the  attorney, named:
                     (D)
                     (D) at
                          at the
                             the residence,
                                 residence, located
                                             located at:
                                                     at:                              (H)
                                                                                      (H) with this  person (other-specify):
                                                                                                this person  (other-specify):
                     (E)
                     (E) with
                         with the
                                the employer,
                                    employer, named:

         Specify
         Specify name of person,
                         person, work supervisor, place of business,
                                      supervisor, place    business, or
                                                                     or location
                                                                        location where copy
                                                                                       copy was left.
                                                                                                left.




         and (if
             (if applicable) by sending a copy
                 applicable) by           copy of
                                               of this
                                                  this document by
                                                                by first-class
                                                                   ﬁrst-class mail to
                                                                                   t0 the
                                                                                      the last
                                                                                          last known address of
                                                                                                             0f the
                                                                                                                the within
                                                                                                                    within named person
                                                                                                                                 person as
                                                                                                                                        as indicated:
                                                                                                                                           indicated:




         Last
         Last known address
                    address of person
                               person named in
                                            in the
                                               the document (or
                                                            (0r Change of Address)
                                                                          Address)

II did n_0t
       not serve a copy
                   copy of this
                           this Summons because:
                                        because: ((                         )




(I)
(I)           party was NOT FOUND // NO SUCH ADDRESS.
         The party                                                                    (R)
                                                                                      (R)   the party
                                                                                            the party was on
                                                                                                          0n VACATION.
(J)
(J)      the document EXPIRED.
         the                                                                          (S)
                                                                                      (S)   the party was NOT FOUND // VACANT.
                                                                                            the party
(K)
(K)      the party AVOIDED service.
         the party           service.                                                 (T)
                                                                                      (T)   the party was NOT FOUND // MOVED.
                                                                                            the party
(L)
(L)      the party REFUSED service.
         the party           service.                                                 (U)
                                                                                      (U)   the party was NOT FOUND IN THIS BAILIWICK.
                                                                                            the party
(M)
(M)      the party was NO LONGER EMPLOYED at
         the party                                   the address.
                                                  at the address.                     (V)
                                                                                      (V)   INSUFFICIENT ADDRESS OR INFORMATION WAS GIVEN.
(N)
m)       the document was RETURNED by
         the                           by the
                                          the authority
                                              authority of the
                                                           the Plaintiff.
                                                               Plaintiff.             (W)
                                                                                      (W)        are NO LONGER IN BUSINESS.
                                                                                            they are
                                                                                            they
(0)
(O)      the party is
         the party is DECEASED.                                                       (X)
                                                                                      (X)   several attempts were made // UNABLE TO SERVE.
                                                                                            several attempts
(P)      the party was UNKNOWN AT THAT ADDRESS.
         the party                                                                    (Y)
                                                                                      (Y)   of
                                                                                            0f the
                                                                                               the following
                                                                                                   following reason
                                                                                                             reason (OTHER-specify):
                                                                                                                    (OTHER—specify):
(Q)
(Q)      the party was on
         the party     0n SICK LEAVE // LAY OFF.



II AFFIRM, UNDER THE PENALTY OF PERJURY, THAT THE FOREGOING REPRESENTATIONS ARE TRUE.


Date Served
     Served // Attempted                         Time Served
                                                      Served // Attempted             Signature
                                                                                      Signature of
                                                                                                of Sheriff
                                                                                                   Sheriff of
                                                                                                           of Allen
                                                                                                              Allen County,
                                                                                                                    County, Indiana
                                                                                                                            Indiana (or
                                                                                                                                    (or other
                                                                                                                                        other officer)
                                                                                                                                              ofﬁcer)

                                                                                By:
                                                                                By:
(Printed
(Printed Name of
              of Process
                 Process Server)
                         Server)                                                      Signature
                                                                                      Signature of Process
                                                                                                   Process Server
                                                                                                           Server




                                                                                                                                          08/2000
                                                                                                                                          08/2000   sum (CLK 298,fb)
                                                                                                                                                             298,tb)
                                                                                                                                    Filed:
                                                                                                                                    Filed: 6/2/2021
                                                                                                                                           6/2/2021 1:11
                                                                                                                                                    1:11 PM
STATE OF INDIANA                               IN THE ALLEN SUPERIOR COURT                                Clerk
                                                                                                          Clerk
           USDC IN/ND case 1:21-cv-00257 document 1-2Division
                                               Civil
                                               Civil   filed 07/02/21     page 11 of 12 Allen
                                                              -- Courthouse                N'e" County,
                                                                                                COU'W: Indiana
                                                                                                        '"dialgj

COUNTY OF ALLEN                                715 South Calhoun Street,
                                                                    Street, Room 201201                      RJ
                                               Fort
                                               Fort Wayne, IN 46802
                                               Telephone:
                                               Telephone: (260)
                                                           (260) 449-3491
                                                                  449-3491
                                                                 02D03-2106-CT-000304
                                                                 02D03-21 06-CT-000304
LAREKA MOORE                                   Case Number:
                                                     Number;        Allen
                                                                    Allen Superior Court 3
                                                                                         3

          Plaintiff(s)
          Plaintiff(s)

VS                                                                                         SUMMONS
SHARECARE HEALTH DATA SERVICES LLC.
         Defendant(s)
         Defendant(s)



TO:
TO:
       C T Corporation
            Corporation System
                        System
       334 North Senate Avenue
       Indianapolis,
       Indianapolis, IN 46204



You have
     have been sued
               sued by
                    by the                   above. The claim
                           person(s) named above.
                       the person(s)                       claim made against
                                                                       against you
                                                                               you is
                                                                                   is attached
                                                                                      attached to
                                                                                               to this
                                                                                                  this summons; please
                                                                                                                please examine all
                                                                                                                               all pages
                                                                                                                                   pages
carefully.     “X”
carefully. The "X" marked below indicates
                                   indicates the
                                             the time
                                                 time limit
                                                      limit you
                                                            you have to
                                                                     t0 FILE YOUR ANSWER.


  XX       Certified
           Certiﬁed Mail
                     Mail       You or
                                    0r your
                                       your attomey
                                             attorney must file
                                                            ﬁle a
                                                                a written
                                                                  written answer to the
                                                                          answer t0 the claim
                                                                                        claim within
                                                                                              within TWENTY-THREE (23)    (23) DAYS,
                             commencing the
                                        the day
                                            day after
                                                 after you receive this
                                                       you receive this summons, or
                                                                                  0r judgment may be entered
                                                                                                      entered against
                                                                                                              against you
                                                                                                                      you as
                                                                                                                           as claimed.
                                                                                                                              claimed.


          Personal
          Personal Service
                   Service      You or
                                    0r your
                                       your attomey
                                            attorney must file
                                                           ﬁle a
                                                               a written
                                                                 written answer to the
                                                                         answer t0  the claim
                                                                                        claim within TWENTY—THREE (23)
                                                                                              Within TWENTY-THREE        (23) DAYS,
                             commencing the
                                         the day
                                             day after
                                                 after you receive this
                                                       you receive this summons, oror judgment may be entered
                                                                                                       entered against
                                                                                                               against you
                                                                                                                       you as
                                                                                                                           as claimed.
                                                                                                                              claimed.


Your answer
      answer is
              is considered
                 considered filed the day
                            ﬁled the  day it
                                          it is received in
                                             is received    the office
                                                         in the ofﬁce of0f the
                                                                           the Clerk of
                                                                                      of the
                                                                                         the Allen
                                                                                             Allen Superior
                                                                                                   Superior Court,
                                                                                                              Court, Room 201,201, Allen
                                                                                                                                   Allen County




                                                                         W
Courthouse, Fort Wayne, Indiana,
                             Indiana, 46802.
                                       46802. The method you   you choose to to deliver
                                                                                deliver your
                                                                                        your answer to
                                                                                                     to the
                                                                                                        the Clerk's
                                                                                                            Clerk’s Office
                                                                                                                    Ofﬁce is
                                                                                                                           is up to
                                                                                                                                 t0 you; however, you
                                                                                                                                    you; however,   you
should be able
should be able to
                t0 prove
                   prove you
                         you filed
                              ﬁled the answer. If
                                   the answer.    If you
                                                     you wish
                                                         wish to
                                                               to file
                                                                  ﬁle aa claim
                                                                         claim against
                                                                                against another party associated
                                                                                        another party associated with
                                                                                                                 with this
                                                                                                                      this case,
                                                                                                                           case, you
                                                                                                                                 you must state
                                                                                                                                           state it
                                                                                                                                                 it in
                                                                                                                                                    in
your
your written
     written answer.




                                                                                                              W
             answer.

If
If you
   you are required to
       are required t0 appear, the date,
                       appear, the       time and location
                                   date, time     location will
                                                           will be
                                                                be shown on
                                                                         0n an
                                                                            an attached
                                                                               attached Notice
                                                                                        Notice of
                                                                                               0f Hearing
                                                                                                  Hearing form.
                                                                                                          form. IF YOU FAIL TO APPEAR,
A JUDGMENT MAY BE ENTERED AGAINST YOU.
                                                                                 1'

Dated:
Dated:
              6/4/2021
              6/4/2021
                                                                                                   MN
                                                                                                   M- ﬂ/
                                                                                 CHRISTOPHER M. NANCARROW
                                                                                                                                 RJ


                                                                                 CLERK OF THE ALLEN CIRCUIT AND SUPERIOR COURTS
Jennifer L. Hitchcock
Jennifer L.  Hitchcock (PLAINTIFF)
Attorney
Attorney // Party
            Party Preparing
                  Preparing Summons (Party
                                    (Party Represented)
                                           Represented)                               (Seal)
                                                                                      (Seal)


116
116 E.
    E. Berry
       Berry St.,
             St., Ste
                  Ste 625
Street
Street Address


Fort
Fort Wayne, IN 46802
City,
City, State,
      State, Zip
             Zip Code                                                                                            SEAL
(260) 240-4644
(260)                             34635-02
Telephone
Telephone Number                     Attorney
                                     Attorney Number
                                                                                                                   iftiplARN
                                                          MANNER OF SERVICE
                                               (To
                                                (T0 be
                                                    be completed by Party
                                                       completed by Party Preparing
                                                                          Preparing Summons)
SHERIFF shall
         shall serve
               serve this
                     this Summons as as follows:
                                        follows:                           OTHER manner of service:
                                                                                                service:
      personal service
      personal   service                                                       X     attorney
                                                                                     attorney to
                                                                                               to serve
                                                                                                  serve
       leaving
       leaving aa copy
                  copy at
                        at dwelling
                           dwelling or
                                    0r place
                                       place of
                                             0f employment                            private process
                                                                                      private process server,
                                                                                                       server,
                                                                                      other (describe
                                                                                      other (describe in
                                                                                                      in particular
                                                                                                         particular and note Trial Rule)
                                                                                                                        note Trial Rule)
CLERK shall
      shall serve
             serve this
                   this Summons asas follows:
                                      follows:
         regular mail
         regular  mail
       certified
       certiﬁed mail
                 mail
         publication
         publication




                                                                                                                                  08/2000
                                                                                                                                  08/2000   sum (CLK 298,fb)
                                                                                                                                                     298,tb)
CERTIFIED MAIL
                    USDC IN/ND case 1:21-cv-00257 document 1-2 filed 07/02/21 page 12 of 12
II hereby
   hereby certify,
          certify, as
                   as indicated
                      indicated in
                                 in the
                                    the date
                                        date issued
                                              issued field, that aa copy
                                                     ﬁeld, that     copy of
                                                                         0f             II hereby
                                                                                           hereby certify  that service
                                                                                                   certify that service by
                                                                                                                         by registered/certified
                                                                                                                            registered/certiﬁed mail
                                                                                                                                                 mail atat Fort
                                                                                                                                                           Fort
this
this document was sentsent to
                           to the
                              the named person(s)
                                          person(s) at
                                                     at the
                                                        the address(es)
                                                             address(es)                Wayne,
                                                                                        Wayne, Indiana,
                                                                                                  Indiana, was attempted
                                                                                                                 attempted as   required by
                                                                                                                             as required  by law to
                                                                                                                                                  t0 the  person
                                                                                                                                                     the person
furnished,  by registered/certified
 furnished, by  registered/certiﬁed mail
                                      mail at
                                           at Fort
                                               Fort Wayne,
                                                    Wayne, Indiana,
                                                              Indiana,                  and address
                                                                                              address stated
                                                                                                       stated on  the return
                                                                                                              0n the  return receipt
                                                                                                                             receipt attached;
                                                                                                                                      attached; and that
                                                                                                                                                     that service
                                                                                                                                                           service
return receipt
return  receipt requested.
                requested.                                                               ❑
                                                                                         D was ❑ D was not
                                                                                                         not made,
                                                                                                              made, according
                                                                                                                     according toto the
                                                                                                                                    the information
                                                                                                                                        information contained
                                                                                                                                                      contained
                                                                                        therein.
                                                                                        therein.




Date
Date Issued:
     Issued:                                                                  Date
                                                                              Date Issued:
                                                                                   Issued:




Clerk
Clerk of
      0f the
         the Allen
             Allen Circuit
                   Circuit and
                           and Superior
                               Superior Courts
                                        Courts                                          Clerk
                                                                                        Clerk of
                                                                                              0f the
                                                                                                 the Allen
                                                                                                     Allen Circuit
                                                                                                           Circuit and
                                                                                                                   and Superior
                                                                                                                       Superior Courts
                                                                                                                                Courts

ADMISSION OF SERVICE

IIreceived
  received aa copy of this
              copy of this Summons on this
                                      this date
                                           date                                    and at
                                                                                       at this
                                                                                          this location:
                                                                                               location:




                        Signature
                        Signature of Party
                                  of Party                                                                       Relationship
                                                                                                                 Relationship (if
                                                                                                                              (if not
                                                                                                                                  not within
                                                                                                                                      Within named person)
                                                                                                                                                   person)

RETURN OF SERVICE BY SHERIFF OR OTHER OFFICER
Enter
Enter the
      the alphabetical
          alphabetical letter
                       letter in
                              in the
                                 the space provided to
                                                    to indicate
                                                       indicate the
                                                                the type
                                                                    type of service.

II served aa copy
             copy of
                  0f this
                     this Summons as


          READING // delivering
                     delivering a
                                     space provided

                                  as specified:
                                     speciﬁed:

                                a copy
                                  copy (A) to the
                                       (A) t0 the within
                                                            (—)
                                                            (
                                                  Within named party;
                                                               party;
                                                                            service.




          LEAVING A COPY for   the within
                          for the  within named party
                                                  party
                      (B)
                      (B) with the
                                 the spouse,  named:
                                     spouse, named:                                     (E)
                                                                                        (E) with a
                                                                                                 a secretary,
                                                                                                    secretary, named:
                      (C)
                      (C) with
                          With a a relative, named:
                                   relative, named:                                     (F)
                                                                                        (F) with
                                                                                            with the
                                                                                                 the attorney,  named:
                                                                                                      attorney, named:
                      (D)
                      (D) at
                           at the
                              the residence,
                                  residence, located
                                              located at:
                                                      at:                               (H)
                                                                                        (H) with  this person
                                                                                            with this  person (other-specify):
                                                                                                               (other-specify):
                      (E)
                      (E) with
                          with the
                                 the employer,  named:
                                     employer, named:

          Specify
          Specify name of person, work supervisor,
                       0f person,                  place of
                                       supervisor, place 0f business,
                                                            business, or
                                                                      or location
                                                                         location where copy
                                                                                        copy was left.
                                                                                                 left.




          and (if
              (if applicable) by sending a copy
                  applicable) by           copy of this document by
                                                0f this          by first-class
                                                                    ﬁrst-class mail t0
                                                                                    to the
                                                                                       the last
                                                                                           last known address
                                                                                                      address of the within named person
                                                                                                              0f the              person as
                                                                                                                                         as indicated:
                                                                                                                                            indicated:



          Last
          Last known address
                     address of
                             0f person
                                person named in the document (or
                                             in the          (0r Change of
                                                                        of Address)
                                                                           Address)

II did not serve
   did n_0t serve a copy
                    copy of this
                            this Summons because:
                                         because: ((                          )




(I)
(I)            party was NOT FOUND // NO SUCH ADDRESS.
          The party                                                                     (R)
                                                                                        (R)   the party was on
                                                                                              the party     0n VACATION.
(J)
(J)       the
          the document EXPIRED.                                                         (S)
                                                                                        (S)   the party was NOT FOUND // VACANT.
                                                                                              the party
(K)
(K)       the party AVOIDED service.
          the party           service.                                                  (T)
                                                                                        (T)   the party was NOT FOUND // MOVED.
                                                                                              the party
(L)
(L)       the party
          the party REFUSED service.
                              service.                                                  (U)
                                                                                        (U)   the party was NOT FOUND IN THIS BAILIWICK.
                                                                                              the party
(M)
(M)       the party was NO LONGER EMPLOYED at
          the party                                at the
                                                      the address.
                                                          address.                      (V)
                                                                                        (V)   INSUFFICIENT ADDRESS OR INFORMATION WAS GIVEN.
(N)       the document was RETURNED by
          the                           by the
                                           the authority
                                               authority of the Plaintiff.
                                                            the Plaintiff.              (W)
                                                                                        (W)   they are NO LONGER IN BUSINESS.
                                                                                              they are
(0)
(O)       the party is
          the party is DECEASED.                                                        (X)
                                                                                        (X)   several
                                                                                              several attempts
                                                                                                      attempts were made // UNABLE TO SERVE.
(P)       the party was UNKNOWN AT THAT ADDRESS.
          the party                                                                     (Y)
                                                                                        (Y)   of
                                                                                              of the
                                                                                                 the following
                                                                                                     following reason
                                                                                                               reason (OTHER-specify):
                                                                                                                      (OTHER—specify):
(Q)
(Q)       the party was on
          the party     0n SICK LEAVE // LAY OFF.



II AFFIRM, UNDER THE PENALTY OF PERJURY, THAT THE FOREGOING REPRESENTATIONS ARE TRUE.


Date Served // Attempted                          Time Served // Attempted              Signature
                                                                                        Signature of
                                                                                                  of Sheriff
                                                                                                     Sheriff of
                                                                                                             of Allen
                                                                                                                Allen County,
                                                                                                                      County, Indiana
                                                                                                                              Indiana (or
                                                                                                                                      (or other
                                                                                                                                          other officer)
                                                                                                                                                ofﬁcer)

                                                                                  By:
                                                                                  By:
(Printed
(Printed Name of
              0f Process
                 Process Server)
                         Server)                                                        Signature
                                                                                        Signature of Process
                                                                                                     Process Server
                                                                                                             Server




                                                                                                                                            08/2000
                                                                                                                                            08/2000   sum (CLK 298,fb)
                                                                                                                                                               298,tb)
